DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 12/21/2021.
2. 	Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim 2 Limitation
Abstract Idea
receiving a user input from a buyer through an interface of a computer associated with the electronic entertainment revenue system, in which the user input indicates a request for a first security that is based on a first entertainment event of a first type and a second security that is based on a second entertainment event of a second type, in which the second type is distinct from the first type;
Certain Methods of Organizing Human Activity
in response to the request for the first security and the second security, generating, via the electronic entertainment revenue system, a generic securities template to provide data fields for data from a logical representation of a generic securities bundle;
Mental Process
in response to receiving the request for the first security and the second security indicated by the user input from the buyer, generating, via the electronic entertainment revenue system, based on at least the first security and the second security requested by the buyer, a securities bundle during a predetermined time period that is indexed to future revenues from at least the first entertainment event and the second entertainment event;
Certain Methods of Organizing Human Activity
in response to generating the securities bundle during the predetermined time period, via the electronic entertainment revenue system, generating a specific securities template from the generic securities template;
Certain Methods of Organizing Human Activity
updating, via the electronic entertainment revenue system, the specific securities template with data fields based on the data from the generated securities bundle;
Mental Process
storing, via the electronic entertainment revenue system, in memory of the entertainment revenue system, data representing the specific securities template that includes data representing a data structure including data fields representing an index to future revenue, the first security, the first entertainment event, the second security, and the second entertainment event;
Certain Methods of Organizing Human Activity
receiving a second user input from an interface of a computer associated with the entertainment revenue system via a communication network, in which the second user input indicates a request to purchase the securities bundle;
Certain Methods of Organizing Human Activity
processing, via the electronic entertainment revenue system, the request to purchase the securities bundle;
Certain Methods of Organizing Human Activity
transmitting, via the interface of the electronic entertainment revenue system, an indication of the processed request via an interface of a remote device, in which the interface of the remote electronic device and the interface of the electronic entertainment revenue system are in electronic communication over the communication network;
Certain Methods of Organizing Human Activity
retrieving, via the electronic entertainment revenue system, from memory of the entertainment revenue system, data representing the specific securities bundle template that includes data representing a data structure including data fields representing the index to future revenue, the first security, the first entertainment event, the second security, and the second entertainment event;
Certain Methods of Organizing Human Activity
automatically and in real time unbundling, from the retrieved specific securities template, the data representing the securities bundle back into its component securities including data representing the first security and data representing the second security;
Certain Methods of Organizing Human Activity
selecting data representing the first security from data representing the securities bundle;
Mental Process
automatically and in real time processing a request for an offer for sale of the first security of the security bundle separate from the second security via an interface of a computer of an electronic aftermarket trading system via the communication network;
Certain Methods of Organizing Human Activity
automatically and in real time communicating information regarding the offer for sale via an interface of a computer associated with a special interest trust entity via the communication network; and
Certain Methods of Organizing Human Activity
simultaneously,
(i) automatically and in real time communicating information regarding a third security from data representing a second securities bundle via an interface of a computer associated with a market center via the communication network, while
(ii) automatically and in real time communicating information regarding a negotiation of a futures contract through an exchange via the communication network.
Certain Methods of Organizing Human Activity


The independent claims recite the steps of – receiving first user input indicating request for first and second security based on first and second type entertainment event; generating securities template; generating a securities bundle indexed to future revenues from first and second entertainment event; generating, updating and storing securities template; receiving first user input indicating request to purchase securities bundle; processing request; unbundling back to component securities; selecting and processing offer for sale of first security data; communicating offer for sale associated with special interest trust; negotiating futures contract –  that constitute Fundamental Economic Practices and/or Commercial or Legal Interactions as in placing an order based on displayed market information (Trading Technologies v. IBG), local processing of payments for remotely purchased goods (Inventor Holdings); third party guaranty (buySAFE), mitigating settlement risk (Alice).
The dependent claims merely limit the abstract idea to – types of securities bundles, types of entertainment events, investor qualification, and loyalty points – that are also abstract.
Hence under Prong One of Step 2A, claims 2-21 recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, is: a computer.  Based on Para [0027] of the Specification, the computer has been described generically (“At a high level, as used in this document, the term “computer” is intended to encompass a personal computer, server pool, workstation, server, network computer, personal data assistant (PDA), dumb terminal, cell phone, pager, text message device, mainframe, or any other suitable data processing device.”).  Examiner thus finds that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving first user input indicating request for first and second security based on first and second type entertainment event; generating securities template; generating a securities bundle indexed to future revenues from first and second entertainment event; generating, updating and storing securities template; receiving first user input indicating request to purchase securities bundle; processing request; unbundling back to component securities; selecting and processing offer for sale of first security data; communicating offer for sale associated with special interest trust; negotiating futures contract – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a computer” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic computer to perform the steps of – receiving first user input indicating request for first and second security based on first and second type entertainment event; generating securities template; generating a securities bundle indexed to future revenues from first and second entertainment event; generating, updating and storing securities template; receiving first user input indicating request to purchase securities bundle; processing request; unbundling back to component securities; selecting and processing offer for sale of first security data; communicating offer for sale associated with special interest trust; negotiating futures contract – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claim limitations fail to transform the abstract idea of – bundling, purchasing and unbundling securities indexed to entertainment revenue – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 14-16, 18-21
Claims 2-12, 14-16, 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaufman (US 7,062,457 B1) in view of Maerz et al. (US 2002/0019792 A1).

Claim 2:
A method of operating an electronic entertainment revenue system to communicate with interfaces of computers and electronic remote devices over a communication network to provide securities bundles based on entertainment events, said method comprising:
receiving a user input from a buyer through an interface of a computer associated with the electronic entertainment revenue system, in which the user input indicates a request from the buyer for a first security that is based on a first entertainment event of a first type and a second security that is based on a second entertainment event of a second type, in which the second type is distinct from the first type;
(See Kaufman: Figs. 2-9;
Col. 1: lines 5-25 25 (“This invention relates to a method and system for entertainment production financing. More particularly, this invention relates to a method and system that simultaneously provides (1) the general public with an on-line investment opportunity to purchase securities whose return, if any, is based on the performance of entertainment productions distributed by major entertainment companies; (2) the general public with an on-line investment opportunity requiring only a very modest investment amount that is proportionate to the investor's financial capacity to absorb risk; and (3) major entertainment companies with the opportunity to secure significant amounts of guaranteed equity-based financing for a significant number of entertainment productions on a cost efficient basis through a system (described herein) involving a new source of equity capital from the general public which has not been available prior to this invention”))
Col. 8 lines 30-40 (“Participation Trust Units relating to two or more underlying Output Films—i.e., couple for sale”)
Claim 1 (“p) transmitting from at least a first computer for a display of an offer to purchase a first registered fixed-price interest to a holder;”)
in response to the request for the first security and the second security, generating, via the electronic entertainment revenue system, a generic securities template to provide data fields for data from a logical representation of a generic securities bundle;
(See Kaufman: 
Col. 3: lines 5-65 (“The present invention provides for a system pursuant to which, on a guaranteed long-term commitment basis, a group of two or more major entertainment companies ("Participating Entertainment Companies") will create and sell separate contractual interests ("Contractual Interests") relating to a large number of Entertainment Productions produced and distributed by such Participating Entertainment Companies--each providing for a contractual indexed return based on the performance of the underlying Entertainment Production--to a third party entity (the "Financing Entity"); 
Col. 16: lines 5-15 (“The payout from a Participating Entertainment Company to the Financing Entity with respect to each purchased Contractual Interest is preferably related to the box office gross receipts of the underlying Entertainment Production.  For example, a payout matrix that specifies a percentage based on the entertainment production's negative cost and domestic U.S. box office gross receipts (or U.S. and Canadian box office gross receipts) can be used to determine the payments to the Financing Entity”))
in response to receiving the request for the first security and the second security indicated by the user input from the buyer, generating, via the electronic entertainment revenue system, based on at least the first security and the second security requested by the buyer, a securities bundle during a predetermined time period that is indexed to future revenues from at least the first entertainment event and the second entertainment event;
(See Kaufman:
Col. 3: lines 5-65 (“The present invention provides for a system pursuant to which, on a guaranteed long-term commitment basis, a group of two or more major entertainment companies ("Participating Entertainment Companies") will create and sell separate contractual interests ("Contractual Interests") relating to a large number of Entertainment Productions produced and distributed by such Participating Entertainment Companies--each providing for a contractual indexed return based on the performance of the underlying Entertainment Production--to a third party entity (the "Financing Entity").
Col. 9: lines 5-65 (“return on investment such purchaser will realize at any given level of indexed performance”)
Col. 16: lines 5-15 (“The payout from a Participating Entertainment Company to the Financing Entity with respect to each purchased Contractual Interest is preferably related to the box office gross receipts of the underlying Entertainment Production.  For example, a payout matrix that specifies a percentage based on the entertainment production's negative cost and domestic U.S. box office gross receipts (or U.S. and Canadian box office gross receipts) can be used to determine the payments to the Financing Entity”)
in response to generating the securities bundle during the predetermined time period, via the electronic entertainment revenue system, generating a specific securities template from the generic securities template;
(See Maerz: Para 
[0038] (“A POPS basket can be a collection of POPs that are grouped together with respect to certain criteria determined by the Decision Matrix discussed below.”)
[0044] (“Client #1 FIG. 2 represents a client browser with a POPS Trading interface in this scheme.  The client account involves POPs as well as POPS baskets, trade history of particular POPs and POPS baskets, a trade simulator interface, information related to the asking price, bidding history, trade volume, and last price, as well as the high, low, and closing prices.”)
[0046] (“Client #2 FIG. 2 represents a client browser with a custom designed Web Interface for a TV Pilot production company. “Account Status Update” reveals the production company, any new or existing POPS related to that production company, script talent listings, treatments, as well as new POP applications.  “Select Structure Detail” provides status on a POP including financial data, POP history, POP life projections including POP 2nd Life (which relates to a pilot has aired so that the option ceases to exist), airing/demographic information, and network distribution.”)
[0048] (“Client #3 FIG. 2 represents a client browser interface with remote administration of the POPS host server, Microsoft Internet Information Server and SQL Server 7.  The Administration Interface holds the current list of production companies. Select Structure refers to all customization of a client interface. Marketing/Administrative functions fall under the category of website administration. POP Structure/Update refers to both steps and information that are critical in the process of creating a POPS basket including Authorization, POP History, POP Life Projections, Basket Structure/Approval, Finance Structure, Insurance Structure, POP 2nd Life, Airing Demographic, Distribution, and Crystal Reports.”)
[0053] (“In a theoretical example, Client #2 FIG. 2 (i.e., a production company) logs onto the POPS Server System and requests access to a preapproved account for private use.  Subsequently, the POPS Server System generates a client side browser interface in order to provide Client #2 with the ability to modify or update any scripts or works as well as headings or descriptions associated with each script or work that are part of the public viewing portion of the website.”)
[0073] (“As a pilot script progresses and has talent attached to it, the POPS web site updates and showcases the current listing.  All script and talent listing pages served by the Web Server (IIs) is the individual symbol listing total.  The Script/Talent Rating is the individual listing percent of the sum total of all listings served.”)
updating, via the electronic entertainment revenue system, the specific securities template with data fields based on the data from the generated securities bundle;
(See Maerz: 
Para [0048] (“POP Structure/Update refers to both steps and information that are critical in the process of creating a POPS basket.”)
storing, via the electronic entertainment revenue system, in memory of the entertainment revenue system, data representing the specific securities template that includes data representing a data structure including data fields representing an index to future revenue, the first security, the first entertainment event, the second security, and the second entertainment event;
(See Maerz: Para 
[0038] (“he various POPS baskets may include but are not limited to including sitcoms, dramas, Movies of the Week, science fiction programs, syndicated shows, and children's shows.”)
[0046] (“Select Structure Detail”)
receiving a second user input from an interface of a computer associated with the entertainment revenue system via a communication network, in which the second user input indicates a request to purchase the securities bundle;
(See Kaufman: Fig. 9; 
Col. 12 lines 40-45 (“The transaction server 116 receives electronic information from client information appliances 102 regarding those Participation Trust Units which a user, using an associated client information appliance 102, wishes to purchase.”)
Claim 2 (“indicating on at least the second computer an acceptance of the offer to purchase the second registered fixed-price interest.”)
processing, via the electronic entertainment revenue system, the request to purchase the securities bundle;
(See Kaufman: Fig. 9; 
Col. 13 lines 5-15 (“Thus, when a user clicks (uses an input device to access a computer program function) on an icon of the Website, representing an intent to purchase a selected Participation Trust Unit, the information stored in the cookie file on the client information appliance 102 is transmitted to billing information appliance 160.”)
transmitting, via the interface of the electronic entertainment revenue system, an indication of the processed request via an interface of a remote device, in which the interface of the remote electronic device and the interface of the electronic entertainment revenue system are in electronic communication over the communication network;
retrieving, via the electronic entertainment revenue system, from memory of the entertainment revenue system, data representing the specific securities bundle template that includes data representing a data structure including data fields representing the index to future revenue, the first security, the first entertainment event, the second security, and the second entertainment event;
(See Maerz: Figs. 4, 5)
automatically and in real time unbundling, from the retrieved specific securities template, the data representing the securities bundle back into its component securities including data representing the first security and data representing the second security;
(See Maerz: Para [0081], [0083])
selecting data representing the first security from data representing the securities bundle;
(See Maerz: Para [0062], [0071])
automatically and in real time processing a request for an offer for sale of the first security of the security bundle separate from the second security via an interface of a computer of an electronic aftermarket trading system via the communication network;
automatically and in real time communicating information regarding the offer for sale via an interface of a computer associated with a special interest trust entity via the communication network; and
(See Maerz: Para [0080], [0081])
simultaneously,
(i) automatically and in real time communicating information regarding a third security from data representing a second securities bundle via an interface of a computer associated with a market center via the communication network, while
(ii) automatically and in real time communicating information regarding a negotiation of a futures contract through an exchange via the communication network.
(See Kaufman: 
Col. 11 lines 5-25 (“any suitable type of information appliance device 102 that is capable of communicating with other components of a communications network, and which includes one or more user interfaces for enabling a user to input information, view or otherwise perceive presented (e.g., displayed) information, and select or otherwise manipulate such presented information”)

Claims 12, 16 are similar to claim 2 and hence rejected on similar grounds.

Claim 3:
determining that the entity which submitted the request to purchase is qualified.
(See Kaufman: 
Col. 2: lines 40-55
(“Historically, and because of practical market considerations and cost and other constraints on the ability of equity arrangers to efficiently and economically access and aggregate capital for the financing of Entertainment Productions to the general public, the opportunity to invest in these Risk Transfer Strategy Transactions has been limited to strategic and institutional investors and high net worth individuals.  Risk Transfer Strategy Transactions have been unavailable to the general public for investments in small amounts.  Moreover, only a small portion of the general public, meeting certain financial standards, have been able to invest in Portfolio Strategy Transactions, which still required minimum investments of several thousand dollars and a payment period of several years to realize a potential return of the investment”)
Col. 11: lines 15-40
(“Furthermore, individual investors will have the opportunity to pit themselves against other investors and to track their performance and skills.  For example, there could be publicity for those "mini-moguls" interested in displaying their track record and investment acumen and success”))

Claim 4:
in which the first entertainment event is a movie event and the second entertainment event is a sporting event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  Examiner notes that it would have been obvious to use the same financing scheme to fund a sporting broadcast event.

Claim 5:
in which the first entertainment event is a musical event and the second entertainment event is a movie event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”))

Claim 6:
in which the securities bundled is purchased via a special purpose trust.
(See Kaufman: Col. 9: lines 5-65
(“The cost and Payout Schedule for each Contractual Interest and each corresponding Mirror Contractual Interest preferably will be designed to achieve the following objectives: (a) provide the Financing Entity with the ability to recoup, on a "portfolio basis," at least the aggregate cost of all Contractual Interests respectively, plus financing costs. (b) provide public investors who purchase Participation Trust Units with meaningful "upside" investment opportunities with respect to Participation Trust Units relating to individual over-performing Output Films. (c) provide each Participating Entertainment Company with meaningful "downside" risk transfer financing on individual underperforming Output Films”)

Claim 7:
in which the special purpose trust provides funds immediately.
(See Kaufman: Col. 9: lines 40-65
“Each Participating Entertainment Company will preferably make the Participation Payout payment on each Contractual Interest sold to the Financing Entity on a date soon after the initial theatrical release date of the underlying Output Film.  The Operating Entity (or, alternatively, Financing Entity) preferably will make correlative payments to each Participation Trust.  In turn, correlative payments preferably will be made by each Participation Trust to each holder of Participation Trust Units in proportion to such holder's interest in such Participation Trust”)

Claim 8:
in which the special purpose trust provides funds through a funding schedule.
(See Kaufman: Col. 9: lines 40-50 (“the payment schedule for each Participation Trust Unit is preferably posted on the Website”))

Claim 9:
in which the securities bundle comprises a plurality of securities having a rate of return rating that is shared.
(See Kaufman: Col. 18: lines 15-35 (“The return to the Holder of a purchased Participation Trust Unit can be, for example, calculated as a function of a varying, fixed, or sliding scale percentage of the box office gross receipts of the related Entertainment Production, or a certain fixed rate of return, or any other suitable formula.  Preferably, in the case where the Participation Trust Units are offered by the Operating Entity, the payment to a Holder of a Participation Trust Unit by the Operating Entity is in proportion to the payments made to the Operating Entity under the Mirror Contractual Interest, which in turn is preferably proportional to the Participation Payout to the Financing Entity from the Participating Entertainment Company for the corresponding Contractual Interest.  Likewise, in the alternative embodiment, where the Participation Trust Units are offered by the Financing Entity, the payment to a Holder preferably is in proportion to the Participation Payout to the Financing Entity from the Financing Entity from the Participating Entertainment Company for the corresponding Contractual Interest”)

Claim 10:
in which the securities bundle comprises a plurality of securities having a popularity rating that is shared.
See Maerz: Para
[0065] (“The POPs/POPS Simulated Exchange can serve two purposes, the first being trade data aggregation for use in popularity and demographic analysis and the second being the name recognition saturation of the individual POPS brands prior to actual listing of the securities on a national exchange”)
[0084] (“The Simulated Exchange allows potential investors to preview--via a mock trading procedure--various television scripts, treatments, or pilots, and to provide their opinion of whether these scripts, treatments, or pilots will receive network commitments for an episodic television show.  Thus, this simulated exchange can serve two purposes, the first being trade data aggregation for use in popularity and demographic analysis and the second being the name recognition saturation of individual POPS brands--termed "branding"--prior to the actual listing of the securities on a national exchange”)
[0086] (“With funding potentially available through investment in POPS, POPS will provide a targeting apparatus for creating, producing, and funding television programming to a worldwide audience with the use of the personal computer and the Internet.  Consequently, as the creation of popular shows is more efficiently financed, fewer shows will be produced that will ultimately fail. POPS can reduce the risks associated with the existing process of television programming”))

Claim 11:
in which determining whether the request to purchase is submitted by an entity that is qualified further comprises:
determining whether the entity has the qualifications to purchase the securities bundle.
(See Kaufman: 
Col. 2: lines 40-55
(“Historically, and because of practical market considerations and cost and other constraints on the ability of equity arrangers to efficiently and economically access and aggregate capital for the financing of Entertainment Productions to the general public, the opportunity to invest in these Risk Transfer Strategy Transactions has been limited to strategic and institutional investors and high net worth individuals.  Risk Transfer Strategy Transactions have been unavailable to the general public for investments in small amounts.  Moreover, only a small portion of the general public, meeting certain financial standards, have been able to invest in Portfolio Strategy Transactions, which still required minimum investments of several thousand dollars and a payment period of several years to realize a potential return of the investment”)
Col. 11: lines 15-40
(“Furthermore, individual investors will have the opportunity to pit themselves against other investors and to track their performance and skills.  For example, there could be publicity for those "mini-moguls" interested in displaying their track record and investment acumen and success”))

Claim 14
in which the first entertainment event is a movie event and the second entertainment event is a sporting event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  Examiner notes that it would have been obvious to use the same financing scheme to fund a sporting broadcast event.

Claim 15
in which the first entertainment event is a musical event and the second entertainment event is a movie event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).

Claim 18
in which the first entertainment event is a movie event and the second entertainment event is a sporting event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  Examiner notes that it would have been obvious to use the same financing scheme to fund a sporting broadcast event.

Claim 19:
in which the first entertainment event is a musical event and the second entertainment event is a movie event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  

Claim 20:
in which the first entertainment event is a musical event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  

Claim 21:
in which the second entertainment event is a movie event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  

Claims 13, 17
Claims 13, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaufman in view of Maerz further in view of Glover et al. (US 2002/0042742 A1).

Claim 13:
The combination of Kaufman + Maerz does not disclose:
“in which the entity has loyalty points accumulated from purchases of tickets to entertainment events, and in which the entity uses at least a portion of the loyalty points to purchase the securities bundle”
However, Glover discloses the above limitation (See Glover Para [0009] – [0018])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Kaufman and Maerz to include Glover as it relates to rewarding customers with equity.  The motivation for combining the references would have been to attract attendees to entertainment events.

Claim 17 is substantially similar to claim 13 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the claimed subject matter is not a fundamental economic principle or practice and that generating or updating a securities template cannot be performed in the human mind.
Examiner respectfully disagrees.
The term “fundamental” is not used in the sense of necessarily being “old” or “well-known.”  See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a “fundamental economic practice”); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept).  However, being old or well-known may indicate that the practice is fundamental.  See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as “a building block of the modern economy”) (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a “fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.”) (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) (“The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’”).
(From MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019] 
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles)
Examiner notes that the practice of securitized financing of entertainment events has been well known in commerce:
Bowie Bonds are asset-backed securities of current and future revenues of the 25 albums (287 songs) that David Bowie recorded before 1990.  Bowie Bonds were pioneered in 1997 by rock and roll investment banker David Pullman.  Issued in 1997, the bonds were bought for US$55 million by the Prudential Insurance Company of America, or about $88.7 million in today's dollars.  The bonds paid an interest rate of 7.9% and had an average life of ten years, a higher rate of return than a 10-year Treasury note (at the time, 6.37%).  Royalties from the 25 albums generated the cash flow that secured the bonds' interest payments.  Prudential also received guarantees from Bowie's label, EMI Records, which had recently signed a $30m deal with Bowie.  By forfeiting ten years worth of royalties, Bowie was able to receive a payment of US$55 million up front. Bowie used this income to buy songs owned by his former manager.  Bowie's combined catalog of albums covered by this agreement sold more than 1 million copies annually at the time of the agreement.  Shortly after launching, however, the rise of MP3 sharing caused music piracy to rise, and music sales to drop, which was one of the factors that led Moody's Investors Service to lower the bonds from an A3 rating (the seventh highest rating) to Baa3, one notch above junk status.  The downgrade was prompted by lower-than-expected revenue "due to weakness in sales for recorded music" and that an unnamed company guaranteed the issue.  Despite this, the Bowie bonds liquidated in 2007 as originally planned, without default, and the rights to the income from the songs reverted to Bowie.
(From Wikipedia: Celebrity Bond)
For the above reasons, bundling securities tied to entertainment events for purchase by investors is a Fundamental Economic Practice and/or Commercial/Legal Interaction that places the claims under the Certain Methods of Organizing Grouping of abstract ideas under the 2019 PEG.  
See also Ex parte Asher, Appeal 2018-007384 from the parent application 12/709,074:
Steps (A)–(F) fall under the umbrella of commercial practices, including managing transactions or sales activities, because trading futures contracts indexed to entertainment revenue would ordinarily take place as financial market transactions, which occur in our system of commerce.  At a high level, therefore, steps (A)–(F) simply recite commercial or legal interactions, which under the Guidance, fall within the scope of certain methods of organizing human activity, i.e., an abstract idea. Guidance, 84 Fed. Reg. at 52 & n.13 (listing cases).  Thus, claim 25 recites an abstract idea.
With respect to “securities template with data fields”, Examiner notes that this can be accomplished by writing down the name (or symbol) of the security along with the associated entertainment event including opening and closing dates on a piece of paper.  See Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”).  See Revised Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).
For the above reasons, Applicant’s arguments are unpersuasive.
Applicant argues that the claims is not attempting to monopolize organizing human behavior or an economic practice but rather includes meaningful elements that like the exception to a particular technological environment.
Examiner respectfully disagrees.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner finds that the claims do not recite additional elements to integrate the abstract idea into a practical application.
For the above reasons, claims are patent-ineligible under 35 U.S.C § 101.
103
Applicant argues that Kaufman does not teach that securities bundle is based on securities selected by the buyer.
Examiner respectfully disagrees.
Maerz discloses:
Col. 12 lines 65-68 (“generate billing information for users who have indicated that they would like to purchase a particular Participation Trust Unit.”)
Col. 17 lines 5-20 (“FIG. 6 shows web page 50, displayed from the server 116 after the user has clicked in area 684 on web page 60. In this example, web page 50 has various pre-selected purchase amounts for a user to select, shown as blocks 510, 520, 530 and 540, respectively, by appropriate use of an information appliance.  (The amounts shown are merely illustrative and one skilled in the art would readily recognize that other amounts could be used.)  In general, it is preferred for Participation Trust Units to be sold in denominations from US$5 to US$500, and more particularly US$50 to US$100. Additionally, block 554 enables a user to input a desired amount that is not listed on the pre-selected amounts described above.”)
Col. 17 lines 55-60 (“As shown in FIG. 7, the prospective purchaser enters the amount he/she will be purchasing in block 712, as well as the anticipated box office gross receipts, shown in block 716.  The prospective purchaser then hits the “calculate”-button 718, and the web site displays the return on the investment for the return formula then being offered.”)
Col. 19 lines 5-10 (“Block 928 shows that a user selects from the web site 30 a Participation Trust Unit for possible purchase (310 in FIG. 3).  Block 930 shows that prospectus information is displayed on web page 60. In decision block 932, if the user does not agree to the terms, they are not permitted to purchase and line 933 leads to end block 954.  If the user assents to the terms of the prospectus then they will be permitted to access a purchase web page.  Block 934 shows that a user may select a purchase amount.”)
Col. 1 (“r) selecting on at least the first computer the offer to purchase the first registered fixed-price interest;
s) indicating on at least the first computer an acceptance of the offer to purchase the first registered fixed-price interest;
t) transmitting from at least a second computer for a display of an offer to purchase a second registered fixed-price interest to a holder;
u) receiving on at least the second computer the display of the offer to purchase the second registered fixed-price interest;
v) selecting on at least the second computer the offer to purchase the second registered fixed-price interest;
w) indicating on at least the second computer an acceptance of the offer to purchase the second registered fixed-price interest.”
Hence, based on the above noted disclosure, Kaufman teaches user selecting participating trust interests and first and second price interests.  Hence, it teaches the above limitation.
Previously Addressed Arguments
Applicant argues that Maerz teaches a customizable client interface which is not tantamount to the “securities template” as claimed.
Examiner respectfully disagrees.
Examiner first notes that Applicant’s disclosure mentions “securities template” at a very high level of generality without any embodiments.  The Specification and the Figures are completely devoid of any details pertaining to any template.  See Para [0041] (“A securities bundle template is then generated at step 420.  Once the generic or empty securities bundle 140 has been generated or otherwise determined, entertainment company 110 then adds a plurality of entertainment events to the particular securities bundle 140 in steps 425 through 455.”)
Examiner then notes that Maerz teaches POPS basket and a Select Structure to customize client interface.
See Maerz:
Figure 2:

    PNG
    media_image1.png
    1142
    740
    media_image1.png
    Greyscale

Para:
[0038] (“A POPS basket can be a collection of POPs that are grouped together with respect to certain criteria determined by the Decision Matrix discussed below.”)
[0044] (“Client #1 FIG. 2 represents a client browser with a POPS Trading interface in this scheme.  The client account involves POPs as well as POPS baskets, trade history of particular POPs and POPS baskets, a trade simulator interface, information related to the asking price, bidding history, trade volume, and last price, as well as the high, low, and closing prices.”)
[0046] (“Client #2 FIG. 2 represents a client browser with a custom designed Web Interface for a TV Pilot production company. “Account Status Update” reveals the production company, any new or existing POPS related to that production company, script talent listings, treatments, as well as new POP applications.  “Select Structure Detail” provides status on a POP including financial data, POP history, POP life projections including POP 2nd Life (which relates to a pilot has aired so that the option ceases to exist), airing/demographic information, and network distribution.”)
[0048] (“Client #3 FIG. 2 represents a client browser interface with remote administration of the POPS host server, Microsoft Internet Information Server and SQL Server 7.  The Administration Interface holds the current list of production companies.  Select Structure refers to all customization of a client interface.  Marketing/Administrative functions fall under the category of website administration.  POP Structure/Update refers to both steps and information that are critical in the process of creating a POPS basket including Authorization, POP History, POP Life Projections, Basket Structure/Approval, Finance Structure, Insurance Structure, POP 2nd Life, Airing Demographic, Distribution, and Crystal Reports.”)
[0053] (“In a theoretical example, Client #2 FIG. 2 (i.e., a production company) logs onto the POPS Server System and requests access to a preapproved account for private use.  Subsequently, the POPS Server System generates a client side browser interface in order to provide Client #2 with the ability to modify or update any scripts or works as well as headings or descriptions associated with each script or work that are part of the public viewing portion of the website.”)
[0073] (“As a pilot script progresses and has talent attached to it, the POPS web site updates and showcases the current listing.  All script and talent listing pages served by the Web Server (IIs) is the individual symbol listing total.  The Script/Talent Rating is the individual listing percent of the sum total of all listings served.”)
Based on the above disclosure, Maerz teaches a client browser with POPS Trading Interface which enables a client to modify or update symbol listings.  Figure 2 represents client browser interface for pilot production where “Select Structure” refers to all customization of a client interface.  Hence, Maerz teaches the limitation of “securities template” as claimed.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693